DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 06/14/22.  Regarding the amendment, claims 1-15 present for examination.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show 
Regarding claim 1 and its dependent claims 2-9, a method for manufacturing a rotating electrical machine stator (100) including 
a stator core (3) having a slot (30); and 
a coil (4) having a leg part (400) including a held-in-slot part (40) held in the slot (30) and a portion (41) extending from the held-in-slot part (40), wherein 
the coil (4) is formed by joining a plurality of segment conductors (4B) together, 
the leg parts (400) of the plurality of segment conductors (4B) each are provided with a joint part (43) that is joined to another one of the segment conductors (4B) with a conductive joint material (8) that joins by heating, and 
the method comprises: 
a resin disposition step of disposing a resin foam being before foaming on at least either one of an inner surface (30F) of the slot (30) and an outer surface (40F) of the held-in-slot part (40) facing the inner surface (30F) of the slot (30); 
a held-in-slot part disposition step of disposing a plurality of the held-in-slot parts (40) in the slot (30) such that a pair of the joint parts (43) to be joined together face each other and the conductive joint material (8) is disposed between the pair of the joint parts (43) facing each other; and 
a heating step of heating the resin foam (5) and the conductive joint material (8) after the held-in-slot part disposition step, to foam the resin foam (5) and join the pair of the joint parts (43) together with the conductive joint material (8), wherein the pair of the joint parts (43) and the conductive joint material (8) are separate pieces of structure.

    PNG
    media_image1.png
    389
    551
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    687
    media_image2.png
    Greyscale

	Regarding claim 10 and its dependent claims 11-15, a rotating electrical machine stator comprising: 
a stator core (3) having a slot (30); and 
a coil (4) having a leg part (400) including a held-in-slot part (40) held in the slot (30) and a portion (41) extending from the held-in-slot part (40), wherein 
a resin foam (5) including a thermal expansion material is provided between an inner surface (30F) of the slot (30) and an outer surface (40F) of the held-in-slot part (40) facing the inner surface (30F) of the slot (30), 
the coil (4) is formed by joining a plurality of segment conductors (4B) together, 
the leg parts (400) of the plurality of segment conductors (4B) each are provided with a joint part (43) that is joined to another one of the segment conductors (4B), and 
a conductive joint material (8) containing a metallic particle is disposed between a pair of the joint parts (43) facing each other, wherein the pair of the joint parts (43) and the conductive joint material (8) are separate pieces of structure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834